It appears from the record in this case that Mrs. Mattie L. Lankford is not a party plaintiff to the suit in the court below for the reason that her right to appear as such had been adjudicated adversely to her by the trial court, which judgment was affirmed by this court in Lankford v. Holton,  196 Ga. 631 (27 S.E.2d 310), and that the subsequent refusal of the trial court to reinstate her as a party plaintiff was affirmed by this court in Lankford v.  Holton, 197 Ga. 212 (28 S.E.2d 747). It now appears that subsequently to such adjudications Mrs. Lankford sought to appear in said case and moved the court "not to make any ruling or decision on demurrer or otherwise, at this time, concerning the allegations of fact made by her, or other plaintiffs and her, concerning her rights or contentions, either legal or equitable, set up or referred to in said petition." On this motion the court passed the following order, which is now excepted to: "Upon hearing and considering the within and foregoing motion and objections of Mattie L. Lankford, it is adjudged and ordered by the court that the said Mattie L. Lankford, having been dismissed as a party in the case to which said motion and objections relate, and not now being a party in said case, she has no legal right to submit said objections, and for this reason, they are disallowed and dismissed." Held,
For the reason assigned by the trial judge, he did not err in dismissing the motion.
Judgment affirmed. All the Justices concur.
       No. 14799. MARCH 8, 1944. REHEARING DENIED. MARCH 20, 1944.